Citation Nr: 0505757	
Decision Date: 03/02/05    Archive Date: 03/15/05	

DOCKET NO.  03-32 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date prior to January 1, 2003, 
for additional compensation benefits for the veteran's 
spouse.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1955.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  Effective September 18, 2000, the veteran's combined 
service-connected disability rating was increased from 
10 percent to 50 percent.  

2.  The veteran was informed of the increase in his combined 
service-connected disability rating to 50 percent by a letter 
dated December 4, 2000, which also informed him that he was 
entitled to additional allowance for dependents and provided 
him with a form with which to claim such additional 
allowance.

3.  The veteran first filed his claim of entitlement to an 
award of additional compensation benefits because of a 
dependent spouse on December 11, 2002.  

4.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is January 1, 2003.  


CONCLUSION OF LAW

An effective date prior to January 1, 2003, for additional 
compensation benefits because of the veteran's dependent 
spouse is not warranted.  38 U.S.C.A. §§ 1115, 5102, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.401 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any veteran who is entitled to disability compensation that 
is evaluated as not less than 30 percent shall be entitled to 
additional compensation for a spouse.  38 U.S.C.A. 
§ 1115(1)(A).  An award of additional compensation on account 
of dependence based on the establishment of a disability 
rating and the percentage evaluation specified by law for the 
purpose shall be payable from the effective date of such 
rating; but only if proof of dependence is received within 
one year from the date of notification of such rating.  
38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2004).  

Except as provided in paragraph (a)(2) of this section, VA 
will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage or dissolution of marriage, 
provided that the statement contains the date (month and 
year) and place of the event.  38 C.F.R. § 3.204(a)(1).  VA 
shall require types of evidence described elsewhere if the 
claimant's statement on its face raises a question of its 
validity or the statement conflicts with other evidence of 
record.  38 C.F.R. § 3.204(a)(2).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  
38 C.F.R. § 3.31.  

A December 1988 RO decision granted the veteran's claim for 
service connection for hearing loss, and assigned a 
noncompensable evaluation.  An April 1989 RO decision 
assigned a 10 percent evaluation, effective December 27, 
1988.  A November 2000 RO decision granted a 50 percent 
evaluation for the veteran's service-connected hearing loss, 
effective September 18, 2000.  

By official letter, dated in December 2000, the veteran was 
notified that the evaluation assigned for his hearing loss 
had been increased to 50 percent disabling and informed of 
the amount of his monthly compensation.  The letter also 
stated: 

We're paying you as a single veteran with 
no dependents.

You are now entitled to additional 
allowance for dependents.  We are 
enclosing the appropriate form to claim 
them.

VA Form 21-686c, titled Declaration of Status of Dependents, 
was enclosed with the letter.  

On December 11, 2002, the veteran submitted a letter, 
together with VA Form 21-686c.  On this form, he indicated 
that he had a spouse to whom he had been married since 
November 1955.  In the letter, the veteran indicated that 
when he was upgraded from 10 percent to 50 percent, he was 
not informed that he was also entitled to the additional 
compensation benefit based upon his spouse.  

A December 2002 RO decision awarded the veteran additional 
compensation benefits based upon a dependent spouse, 
effective January 1, 2003.  

The veteran appeared for a personal hearing in November 2003.  
During this hearing he indicated that information supplied to 
him in December 2000, at the time he received the increased 
award, misled him into believing that he was not entitled to 
additional compensation for dependents.  He submitted VA 
Form 21-8764, which is entitled Disability Compensation Award 
Attachment.  He referred to a paragraph titled Additional 
Compensation for Dependents.  This paragraph states:

Veterans having a 30% or more service-
connected condition may be entitled to 
additional compensation for a spouse, 
dependent parents, or unmarried children 
under 18 (or under 23 if attending an 
approved school) or when prior to age 18 
the child has become permanently 
incapable of self-support because of 
mental or physical defect.  The 
additional benefit for a spouse is 
payable in a higher amount upon receipt 
of evidence establishing that the spouse 
is a patient in a nursing home or so 
disabled as to require the aid and 
attendance of another person.  

The veteran asserted that this language caused him to believe 
that he was not entitled to additional amount for a dependent 
spouse unless she was in a nursing home or so disabled as to 
require the aid and attendance of another person.  

The plain meaning of the language quoted above is that the 
additional compensation benefits that are payable for a 
dependent spouse are payable in a larger amount if the spouse 
is in a nursing home or requires aid and attendance of 
another person.  It is unfortunate that this language may 
have confused the veteran, but the Board concludes that the 
language is clear on its face.  

The list of enclosures for the December 2000 letter does not 
include VA Form 21-8764.  Moreover, the language in the 
December 2000 notice letter clearly states that the veteran 
is being paid as a single veteran with no dependents, and 
unequivocally informs him that he is entitled to additional 
allowance for dependents.  The Board finds that there is no 
confusion or lack of clarity in what is being communicated to 
the veteran.  Further, the December 2000 letter informs the 
veteran that the appropriate form is being enclosed for him 
to claim dependents.  Therefore, the Board concludes that the 
veteran was clearly informed at the time of the December 2000 
notification that he was entitled to an additional allowance 
for dependents, and he was clearly informed of how he could 
claim that allowance.  The Board also concludes that VA 
Form 21-8764 provides no contradictory or misleading 
information, but rather informs the veteran that it was 
possible that the additional benefit for his spouse could be 
payable in a higher amount if she were in a nursing home or 
required the aid and attendance of another.  

There is no evidence of record, and it is not contended, that 
the veteran filed a claim for additional compensation 
benefits based upon a dependent spouse prior to December 
2002.  Since this claim was more than one year after the 
December 2000 award notice, the earliest effective date that 
may be assigned is the date of claim, December 11, 2002.  
38 C.F.R. § 3.401(b)(1)(3).  The earliest that the additional 
award of compensation for a dependent spouse could occur is 
the first day of the month following the effective date, 
January 1, 2003.  38 C.F.R. § 3.31.  Accordingly, a 
preponderance of the evidence is against an effective date 
prior to January 1, 2003, for an award of additional 
compensation benefits based on a dependent spouse.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c.  

In this case, the veteran submitted a completed VA Form 21-
686c on December 11, 2002, and the RO took immediate action 
to award an additional amount of compensation for a dependent 
spouse and so notified him by letter dated December 18, 2002 
without first sending him notice pursuant to 38 U.S.C.A. 
§ 5103(a).  

The current appeal arises from the veteran's disagreement 
with that action.  The Board first notes that VAOPGCPREC 08-
2003 held that if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. The Board acknowledges 
that the situation in this case does not squarely fit within 
the parameters of this opinion, as the veteran was not 
provided with section 5103(a) notice in connection with his 
December 2002 claim.  Nonetheless, it is clear that the RO 
correctly followed the section 7105(d) procedures in response 
to the veteran's notice of disagreement with the effective 
date of the additional amount of compensation for his 
dependent spouse.   

The Board also notes that the United States Court of Appeals 
for Veterans Claims' (Court's), in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, but 
that, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

Although the appellant did not receive a § 5103(a) notice, 
the Board finds that the appellant has not been prejudiced 
because substantial VCAA content complying notice and proper 
subsequent VA process has been accomplished since he filed 
his notice of disagreement with the effective date of the 
award.  He was provided with information, in a May 2003 
statement of the case and November 2003 supplemental 
statement of the case, and during a July 2003 personal 
hearing, which informed him that he needed to demonstrate 
that he had filed a claim for additional compensation 
benefits based upon a dependent spouse prior to December 2002 
in order to be awarded those additional benefits prior to 
January 1, 2003.  The statement of the case and supplemental 
statement of the case also provided the veteran with VCAA 
implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

Here, the Board finds that any defect with respect to the 
timing or the content of the substantial compliance with the 
VCAA notice requirement was harmless error.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  In February and August 2004, the appellant 
submitted signed statements indicating that he had no further 
evidence to submit.  For these reasons, to decide the appeal 
would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been 
substantially satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

The appellant has been provided with every opportunity to 
supplement the record regarding when he filed his claim for 
additional compensation benefits based on a dependent spouse, 
and the reasons for the timing of when he filed his claim.  
He has been afforded a personal hearing and, as noted above, 
has indicated that he does not have any further evidence to 
submit.  The appellant does not contend that he filed an 
earlier application for additional benefits for a dependent.  
There is no indication that any additional information exists 
regarding the filing of the appellant's claim for additional 
compensation benefits based on a dependent spouse, or that 
any further notification would be of any benefit to him at 
this time.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541, 545 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

An effective date prior to January 1, 2003, for additional 
compensation benefits based on a dependent spouse is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


